Bloodworth, J.
1. “ Where evidence is offered en bloc, some of which is not open to the objections made to it, the admission of such evidence is not ground for a new trial.” “ Evidence not of such probative value that its admission could be hurtful to the plaintiff in error is not cause for a new tidal.” Adams v. State, 27 Ga. App. 48 (1-a), (2) (107 S. E. 38). “ Under repeated rulings of this court and of the Supreme Court, a ground of a motion for a new trial must be complete in itself. When it is so incomplete as to require this court to refer to the pleadings or to the brief of evidence, it will not be considered.” Cœsar v. State, 22 Ga. App. 796 (1) (97 S. E. 255), and cases cited. In a ground of a motion for a new trial which complains of the admission of testimony it must appear how the testimony which was admitted over objection was material and how it could have been hurtful to the plaintiff in error. Hunter v. State, 148 Ga. 566 (2) (97 S. E. 523). The above rulings dispose of special grounds 1, 2, 3, 4 and 5 of the motion for a new trial.
2. There is evidence to authorize the charge of which complaint is made in the 6th ground of the amendment to the motion fór a new trial, and this charge is not erroneous for any reason urged against it.
3. The verdict is supported by evidence; and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Luhe, J., concur.